Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS filed 8/4/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 26, the limitation “reusing the first field” (emphasis added) is confusing and in particular, it is not clear what is meant by the term “reusing.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25, 27-30, 33-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al., Pub. No. US 2014/0010212, (“McNamara”) in view of Liu et al., Pub. No. US 2020/0236732, (“Liu”).
Independent Claims
	Regarding independent claim 21, McNamara teaches the claimed limitations “A method, comprising: 
sending first physical layer control information (C_RNTI as shown in Fig. 5 or the short ID shown in Fig. 8a is sent by an eNode B or base station) to a first terminal device (e.g., UE1 shown in Fig. 5 or Fig. 9), wherein the first physical layer control information indicates a first index (“first index” reads on either C_RNTI as shown in Fig. 5 or the short ID shown in Fig. 8a since both serve to identify a UE such as UE1 in Fig. 5; see the respective written descriptions of Figs. 5 and 8a) to the first terminal device, and the first physical layer control information (“first control information field” reads on resource allocation messages included in PDCCH which are associated with the C_RNTI or short ID of the UE1, see, e.g., paragraph no. 0030) that is comprised in the second physical layer control information (PDCCH shown in Fig. 5 and also shown in Fig. 10; the PDCCH is sent to a particular UE such as UE1) and that corresponds to the first terminal device; and 
sending the second physical layer control information to a group of one or more terminal devices within the first time period, wherein the group of one or more terminal devices comprises the first terminal device, the second physical layer control information comprises the first control information field (the PDCCH is sent by the eNode B to a UE1 as shown in Fig. 5; see also, Fig. 9; the broadly recited “first time period” reads on any time period during which the PDCCH is sent; for example, the PDCCH is sent in a time period defined by a PDCCH region shown in Fig. 10), and wherein: 
the first control information field instructs the first terminal device to receive or send data (the resource allocation messages included in a PDCCH identify the PDSCH which is used by the UE to receive data from the eNode B, see, e.g., paragraph nos. 0030, 0032, 0035, 0050); or
the first control information field instructs the first terminal device not to receive or send data” as recited except for the striked-through limitations.
McNamara does not appear to explicitly teach the striked-through limitations, namely, the limitations “instructs the first terminal device to monitor second physical layer control information within a first time period” even though the receipt by the UE of a C_RNTI or short ID could be construed as instructing the UE to monitor the PDCCH based on the received C-RNTI or short ID.
Liu teaches the limitations “instructs the first terminal device to monitor second physical layer control information within a first time period” (see paragraph no. 0081, slot in which a group common PDCCH is to be monitored”; see the abstract also).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify McNamara by incorporating the teachings of Liu to enable a UE to efficiently monitor a downlink control channel, as suggested by Liu in paragraph no. 0014.
Regarding independent claim 33, this independent claim is a corresponding apparatus claim of the method claim 21 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 21 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 33, see paragraph no. 0006 of McNamara for a transceiver (transmitter and receiver), a storage medium (inherent memory), and a processor (scheduler or alternatively, an inherent processor).
Regarding independent claim 27, McNamara teaches the claimed limitations “A method, comprising: 
receiving first physical layer control information (C_RNTI as shown in Fig. 5 or the short ID shown in Fig. 8a is sent by an eNode B or base station) from a network device (eNode B), wherein the first physical layer control information indicates a first index (“first index” reads on either C_RNTI as shown in Fig. 5 or the short ID shown in Fig. 8a , the first physical layer control information 
receiving, within the first time period, the second physical layer control information (PDCCH shown in Fig. 5 and also shown in Fig. 10; the PDCCH is received by a particular UE such as UE1; the broadly recited “first time period” reads on any time period during which the PDCCH is received; for example, the PDCCH is received in a time period defined by a PDCCH region shown in Fig. 10) from the network device, wherein the second physical layer control information comprises a first control information field (“first control information field” reads on resource allocation messages included in PDCCH which are associated with the C_RNTI or short ID of the UE1, see, e.g., paragraph no. 0030), and the first control information field instructs the first terminal device to receive or send data (the resource allocation messages included in a PDCCH identify the PDSCH which is used by the UE to receive data from the eNode B, see, e.g., paragraph nos. 0030, 0032, 0035, 0050), or the first control information field instructs the first terminal device not to receive or send data; and 
determining, based on the first index, the first control information field that is comprised in the second physical layer control information and that corresponds to the first terminal device” (the resource allocation messages included in a PDCCH identify the PDSCH which is used by the UE to receive data from the eNode B and the resource allocation messages are associated with the C_RNTI or short ID, see, e.g., paragraph nos. 0030, 0032, 0035, 0050) as recited except for the striked-through limitations.
McNamara does not appear to explicitly teach the striked-through limitations, namely, the limitations “instructs a first terminal device to monitor second physical layer control information within a first time period” even though the receipt by the UE of a C_RNTI or short ID could be construed as instructing the UE to monitor the PDCCH based on the received C-RNTI or short ID.
Liu teaches the limitations “instructs a first terminal device to monitor second physical layer control information within a first time period” (see paragraph no. 0081, “the base station apparatus 3 may notify the terminal apparatus 1 of index information of a slot in which a group common PDCCH is to be monitored”; see the abstract also).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify McNamara by incorporating the teachings of Liu to enable a UE to efficiently monitor a downlink control channel, as suggested by Liu in paragraph no. 0014.
Regarding independent claim 37, this independent claim is a corresponding apparatus claim of the method claim 27 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 27 applies with equal force to this 
Regarding further independent claim 37, see paragraph no. 0005 of McNamara for a transceiver (transmitter and receiver), a storage medium (inherent memory), and a processor (inherent processor).
Dependent Claims
Regarding claims 22, 28, 34, 38, see Fig. 10 of McNamara for a “common search space” which reads on the search space defined by the PDCCH region since it includes short IDs/C-RNTIs of multiple UEs in a group.
Regarding claims 23, 35, McNamara further teaches “wherein: terminal devices of the group of one or more terminal devices belong to a first terminal device group (see Fig. 7 for Group 1); and the first physical layer control information further indicates a first group index, and the first group index identifies the first terminal device group” (see paragraph no. 0054, “The correspondence information 106 may thus consist of a group identity”; “first group index” reads on the group identity).
Regarding claims 25, McNamara further teaches “wherein: the first physical layer control information comprises resource indication information (see Fig. 5, C-RNTI x is allocated with resource Ax; see paragraph no. 0035, “the terminal with C-RNTI x is given the resource allocation Ax”); the first control information field instructs the first terminal device to receive or send data using a resource indicated by the resource indication 
Regarding claims 29, 39, see paragraph no. 0030 for resource allocation messages included in PDCCH and paragraph no. 0032 for frequency and time resources allocated to PDSCH.
Regarding claims 30, 40, see paragraph no. 0054 for a group identity which teaches the “first group index.”
Claims 24, 31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Liu as applied to claims 23, 30, 35 above, and further in view of Yamazaki et al., Pub. No. US 2019/0274131, (“Yamazaki”).
	Regarding claims 24, 31, and 36, McNamara teaches “wherein the second physical layer control information is scrambled using a first scrambling code sequence” (paragraph no. 0049, “scrambling the PDCCH CRC with the RNTI”) but does not teach “and the first scrambling code sequence is calculated using the first group index or a cell identity.”
Yamazaki teaches that an eNB 200 includes the CRC bits scrambled with a group identifier or “first group index” into the downlink control signal and transmits the downlink control signal via PDCCH, see paragraph no. 0063.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify McNamara and Liu by incorporating the .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Liu as applied to claim 21 above, and further in view of Chen, Pub. No. US 2013/0021988, (“Chen”).
McNamara teaches “wherein: the first physical layer control information comprises a first field (any field that contains the C-RNTI or short ID), and the first field comprises 
the first physical layer control information indicating the first index to the first terminal device comprises: 
the first physical layer control information indicating the first index by reusing the first field” (inherent since the C-RNTI or short ID must occupy some field within a subframe) as recited in claim 26 except for the striked-through limitations.
McNamara does not explicitly teach any one of the enumerated fields in the first field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify McNamara and Liu by incorporating the teachings of Chen since any one of these enumerated fields are well known for use in a PDCCH and providing such information to a UE would enable the UE and base station to efficiently communicate with one another.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Liu as applied to claim 27 above, and further in view of Cheng et al., Pub. No. US 2013/0044700, (“Cheng”).
McNamara teaches “monitoring the first physical layer control information at intervals of M time domain units (the C-RNTI or short ID is monitored in a time unit, see Fig. 10 where the C-RNTI or short ID is carried in the PDCCH region), and monitoring the second physical layer control information at intervals of N time domain units (the PDCCH within the PDCCH region is monitored in a time unit, see Fig. 10), wherein both M and N are positive integers greater than or equal to 1,” but does not teach “and M is greater than N” as recited in claim 32.
Cheng teaches in Fig. 3 that the frequency (“M” integer) of reference symbols is greater than the frequency (“N” integer) of the control signals in a control region.  In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify McNamara and Liu by incorporating the teachings of Cheng to reduce the transmission of the control signaling overhead by decreasing the transmission of the UE temporary identifiers relative to the PDCCH signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414